Citation Nr: 1711536	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-06 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial increased rating for bilateral hearing loss, currently rated 40 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.

In December 2014, the Board most recently remanded this matter to obtain a VA audiological examination.  The RO has since complied with the Board's directives.  Accordingly, this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  In May 2015, the RO issued a rating decision granting a 40 percent rating for the Veteran's service-connected bilateral hearing loss.  However, as this does not constitute a full grant of the benefits sought, the claim for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Veteran was most recently provided a VA audiology examination in April 2015 to evaluate the severity of his service-connected bilateral hearing loss.  Nevertheless, the Veteran contends that the current record is too old to evaluate adequately his bilateral hearing loss.  See February 2017 Appellate Brief.  

A veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the United States Court of Appeals for Veterans Claims (Court) determined that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In this regard, as the Veteran's statements indicate that his bilateral hearing loss may have increased in severity since the last VA audiology examination in April 2015, remand is warranted for a current disability evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include VA treatment records from July 2014 to the present.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c)(2016).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  Then, schedule the Veteran for a VA audiology examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All clinical findings should be reported in detail.  

The examination of hearing impairment should be conducted without the use of hearing aids.  The examiner is instructed to identify pure tone audiometric thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test should be administered to determine speech recognition ability.  The examiner must also describe the functional effects of the Veteran's bilateral hearing loss, including on his occupational functioning and daily activities.

3.  Finally, readjudicate the issue on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

